UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 ------------------------------------------------------------   X   ELECTRONICALLY FILED
 UNITED STATES OF AMERICA                                       :   DOC #:
                                                                :   DATE FILED: 12/06/2019
                 -against-                                      :
                                                                :
                                                                :
 CARMELO VELEZ; CHRISTOPHER                                     :
 RODRIGUEZ; LUIS SEPULVEDA; ANGEL                               :
 LOPEZ; CHRISTOPHER LUM; EMMANUEL                               :        19-CR-862 (VEC)
 BONAFE; CHRISTOPHER NELSON; JOSIAH                             :
 VELAZQUEZ; ALBERTO BORGES; JUAN                                :            ORDER
 HERNANDEZ; JESUS HERNANDEZ;                                    :
 HEINNER SOLIS; EZEQUIEL OSPINA;                                :
 RAIMUNDO NIEVES; DEESHUNTEE                                    :
 STEVENS; HECTOR BONAPARTE;                                     :
 MICHAEL GONZALEZ;                                              :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        The parties are directed to appear for a status conference before the undersigned at 3:00

P.M. on December 10, 2019, in Courtroom 15C of the Moynihan Courthouse at 500 Pearl

Street, New York, NY 10007.



SO ORDERED.

Dated: December 6, 2019
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
